DETAILED ACTION

The instant application having application No 16/763051 filed on 05/11/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 3 or 4 is incorporated into the independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et al. (US 10750410, Aug. 18, 2020) in view of Yilmaz et al. (US 20190261235, Aug. 22, 2019).

	Regarding Claim 1, Vrzic discloses a controller configured to allocate a radio resource based on the received first information for limiting radio resource allocation(column 17, line 10-15, based on the selected mode the MgNB allocates resources on the activated link and indicates the resource configuration to the UE in the DCI);
	 and a transmitter configured to transmit second information for limiting radio resource allocation to the first base station device (column 17, line 55-65, the MgNB provide resource configuration along with the UL grants via the DCI, the UL grant for each link contain a validity timer, indicating the duration in which the resources in the corresponding links are valid and reserved for the UE),
	 wherein each of the first information and the second information for limiting radio resource allocation includes information indicating at least one of a frequency domain and a time domain indicating a location of a radio resource (column 13, line 10-15, UE to access radio resources provided by at least two different network access nodes (e.g. Master and Secondary gNBs) which are connected via (i.e. Xn interface), the network access nodes Master and Secondary gNBs of the same or different Radio Access Technologies (RATs) Carrier Aggregation (CA);  Mode of operation where multiple component carriers (CCs) can be used together in both frequency division duplex (FDD) and time division duplex (TDD) transmission modes to achieve high data rates).
	Vrzic discloses all aspects of the claimed invention, except a second base station device communicating with a first base station device, the second base station device comprising a receiver configured to receive, from the first base station device, first information for limiting radio resource allocation.
	Yilmaz the same field of invention teaches a second base station device communicating with a first base station device(page 2 par(0041), line 1-5, LTE Dual Connectivity (DC) between master and secondary network nodes (MeNB and SeNB)(wherein first base station is MeNB and the second base station SeNB)), 
	the second base station device comprising a receiver configured to receive, from the first base station device, first information for limiting radio resource allocation (page 2 par (0039), line 1-10, the master network node serve the UE, a secondary network node further provide additional resources for the UE, such as serving cells, a secondary network node provide additional resources based on a received measurement report, traffic conditions, or bearer types).
Vrzic and Yilmaz are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second base station device communicating with a first base station device, the second base station device comprising a receiver configured to receive the teaching of Vrzic to include the secondary network node provide additional resources based on a received measurement report, traffic conditions, or bearer types the teaching of Yilmaz because it is providing for supporting a transfer of a UE context within a secondary network from a source secondary network node to a target secondary network node.

	Regarding Claim 5, Vrzic discloses each of the first information and the second information for limiting radio resource allocation includes information indicating a frequency domain indicating a location of a radio resource and information indicating a time domain indicating a location of a radio resource(column 13, line 10-15, UE to access radio resources provided by at least two different network access nodes (e.g. Master and Secondary gNBs) which are connected via (i.e. Xn interface), the network access nodes Master and Secondary gNBs of the same or different Radio Access Technologies (RATs) Carrier Aggregation (CA);  Mode of operation where multiple component carriers (CCs) can be used together in both frequency division duplex (FDD) and time division duplex (TDD) transmission modes to achieve high data rates).

	Regarding Claim 6, Vrzic discloses each of the first information and the second information for limiting radio resource allocation includes information indicating a frequency domain indicating a location of an unused radio resource and information indicating a time domain indicating a location of an unused radio resource(column 13, line 10-15, the network access nodes Master and Secondary gNBs of the same or different Radio Access Technologies (RATs) Carrier Aggregation (CA);  Mode of operation where multiple component carriers (CCs) can be used together in both frequency division duplex (FDD) and time division duplex (TDD) transmission modes to achieve high data rates).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Henttonen et al. (US 20200059985, Feb. 20, 2020) teaches User Equipment Measurements upon secondary radio link failure for long term evolution-new radio tight interworking.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464